LOGO [g926157g81z95.jpg]   EXHIBIT 10.4.2

Willis Tower

233 South Wacker Drive

Chicago, Illinois 60606

united.com

March 31, 2020

Air Wisconsin Airlines LLC

W6390 Challenger Drive, Suite 203

Appleton, WI 54914

Attention: Robert Binz, President and Chief Executive Officer

with a copy to:

DLA Piper

4365 Executive Drive, Suite 1100

San Diego, CA 92121

Attention: Michael J. Brown

 

  Re:

Waiver of United’s Article 5 Rights

Dear Rob:

Reference is made to that certain Capacity Purchase Agreement, dated as of
February 26, 2017 (the “CPA”), by and between Air Wisconsin Airlines LLC
(“Contractor”) and United Airlines, Inc. (“United”).

In accordance with Section 10.05 of the CPA, United hereby waives compliance by
Contractor with the terms and conditions of Article V of the CPA from and after
the date of this letter.

This letter shall not constitute a waiver of any other term or condition of the
CPA, and, except as expressly set forth in this letter, all of the terms and
conditions of the CPA shall continue to be, and remain, in full force and effect
in accordance with their respective terms.    

 

With best regards, UNITED AIRLINES, INC. /s/ Sarah Murphy SVP United Express